Citation Nr: 9935310	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-06 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision which 
denied the veteran's claim for service connection for post-
traumatic stress disorder.

The claims file contains testimony and service personnel 
documents showing that the veteran served a tour of duty in 
Southeast Asia during the Vietnam Era beginning June 19, 
1966, and which he completed in May 1967.  He has indicated 
that he did not serve in combat but that he suffers from 
post-traumatic stress disorder due to stressors experienced 
during his active service in Southeast Asia during the 
Vietnam Era.  Among the stressors listed by the veteran, who 
indicated that he was legally blind in one eye on entry into 
service, were: 1) his fear of losing vision in his good eye 
and going blind, 2) receiving sniper fire near the base at 
DaNang and being left behind by other soldiers as he had 
difficulty running because of dust in his good eye; 3) 
receiving sniper fire while aboard a military transport plane 
going from DaNang to Saigon, and 4) involvement in a truck 
accident in Thailand while going to put out a fire at an 
ammunition supply depot which may have been sabotaged.

The veteran was examined in December 1995 by a Department of 
Veterans Affairs (VA) physician.  The examiner diagnosed 
post-traumatic stress disorder, but did not specify which 
particular stressor or stressors led to that disorder.

After the June 1996 rating decision, new regulations were 
issued by VA concerning the Schedule for Rating Disabilities 
regarding mental disorders, including post-traumatic stress 
disorder, which refer to the criteria described in the new 
Diagnostic and Statistical Manual of Mental Disorders (DSM) -
IV, rather than to those described in the former DSM-III-R.  
The new criteria provide for a different analysis of 
particular stressors, and may affect the way in which this 
veteran's psychiatric disorder would be evaluated by a 
psychiatric examiner.

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), Cohen v. Brown, 10 Vet. App. 128 (1997) altered the 
analysis in connection with claims for service connection for 
post-traumatic stress disorder.  Significantly, the Court 
pointed out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, at 153 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

It is clear to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
has had an impact in adjudicating claims for service 
connection for post-traumatic stress disorder.  
Significantly, where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Upon review 
of all the evidence in the claims file, and having considered 
the impact of the new DSM-IV criteria, the Board has 
determined that this veteran's claim of entitlement to 
service connection for post-traumatic stress disorder, should 
be remanded for further evidentiary development.

During the course of the August 1999 hearing on appeal, 
conducted before the undersigned Board Member, testimony was 
offered that the veteran was treated at a VA Medical Center 
for anxiety upon returning home from service.  In light of 
the above the appeal is REMANDED to the originating agency 
for the following:

1.  The originating agency should contact 
the veteran and request that he identify 
the location of the VA Medical Center 
where he was treated for anxiety on 
returning home from service.  The 
originating agency should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.  

2.  The originating agency should request 
from the veteran a statement containing 
as much detail as possible regarding any 
and all stressful events to which he was 
exposed in service in Southeast Asia.  He 
should be asked to provide specific 
details of the claimed stressful events 
to the best of his ability, including 
particularly, dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the full names, 
ranks, units of assignment and any other 
identifying information concerning other 
individuals involved in the events.

3.  The originating agency should make 
all reasonable efforts to obtain all 
service administrative records relating 
to the veteran's service assignments and 
duties in Southeast Asia not already 
obtained; including but not limited to 
the history of the units to which he was 
assigned during the time of his 
assignment, morning reports, personnel 
records and sick call records.

4.  After obtaining any of the foregoing 
requested information, from the veteran, 
the originating agency should forward it 
with a copy of the veteran's service 
records to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197, in an attempt to 
verify any claimed stressor.  The unit 
histories for the twelve month period 
beginning in June 1966 for the unit(s) to 
which the veteran was assigned while in 
Southeast Asia should be requested.  If 
the veteran does not respond to the above 
request for a statement regarding 
stressors, the originating agency should 
still provide USASCRUR the information 
already provided by the veteran regarding 
claimed stressors and request the unit 
histories.

5.  After completion of the above, the 
originating agency must make specific 
determinations, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy and whether any of his reported 
stressors occurred during such activity 
so that further corroboration is not 
required.  The originating agency must 
also determine if the veteran was 
otherwise exposed to a stressor or 
stressors in service, and if so, what was 
the scope and duration of the specific 
stressor or stressors.  If the 
originating agency determines that the 
record establishes the existence of a 
stressor or stressors or that certain 
stressors must be presumed, the 
originating agency must specify what 
stressor or stressors in service it has 
determined are established by the record, 
or must be presumed.  In reaching this 
determination, the originating agency 
should address any credibility questions 
raised by the record.
6.  If the originating agency should 
determine that the record establishes the 
existence or presumption of a stressor or 
stressors, then the originating agency 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists who are, if possible, 
experienced in evaluating post-traumatic 
stress disorders to determine, using DSM-
IV criteria, the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiners a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors.  
It is imperative that the claims file, 
including the additional information 
obtained, be made available to the 
examiners for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should comment upon the link 
between the current symptomatology and 
the inservice stressors found to be 
established by the originating agency.  
The rationale for the diagnostic 
conclusions should be fully set forth.  
All necessary tests and studies should be 
conducted.

7.  After the above development has been 
completed, he originating agency should 
adjudicate the issue of the veteran's 
entitlement to service connection for 
post-traumatic stress disorder; the 
originating agency should again review 
the record with consideration of DSM-IV, 
and the holding in Cohen, supra.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



